EXHIBIT 10.1

FIRST AMENDMENT TO SUPPLY AGREEMENT

This First Amendment to Supply Agreement (the “Amendment”) is made and entered
into effective January 1, 2017, by and between PGT Industries, Inc. (“PGT”) and
Cardinal LG Company (“Supplier”), and amends that certain Supply Agreement,
dated December 15, 2014, that was entered into between PGT and Supplier (the
“Agreement”).

WHEREAS, PGT and Supplier (each a “Party” and collectively, the “Parties”)
desire to amend the Agreement in the manner set forth in this Amendment; and

WHEREAS, PGT and Supplier desire to memorialize those amendments in a written
agreement signed by authorized representatives of both PGT and Supplier;

NOW THEREFORE, in exchange for the mutual agreements, benefits and promises
described in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by both Parties hereto,
PGT and Supplier, intending to be legally bound, agree as follows:

 

  1. Additional PGT Parties. Supplier agrees that PGT’s sister companies, CGI
Window and Doors, Inc. (including its commercial division) and WinDoor, Inc. are
hereby made parties to the Agreement, are to be deemed customers under the
Agreement, and shall be entitled to all of the benefits, privileges and rights
as PGT under the Agreement. PGT, CGI Windows and Doors, Inc. and WinDoor, Inc.
are referred to collectively herein as “PGT.”

 

  2. Term (Section 1 of the Agreement). The first sentence of Section 1 of the
Agreement is amended and restated as follows: “The Agreement shall be effective
from December 14, 2015 until December 31, 2019.”

 

  3. Definitions (Section 2 of the Agreement).

Section 2(b) of the Agreement is amended and restated as follows: “Acceptance
shall mean the point in time where the Products are accepted by PGT, at its
Nokomis Plant, Miami Plant, or Orlando Plant.”

The first sentence of Section 2(f) of the Agreement is amended and restated as
follows: “Miami Plant shall mean PGT’s places of business located at 10100 NW
25th Street, Miami, Florida, 33172 and 3053 NW 75th Avenue, Miami, Florida
33122, and such other facility locations as PGT or any of its businesses may
operate in the Miami, Florida area from time to time.”

The following Section 2(j) is added to the Agreement: “Orlando Plant shall mean
WinDoor Inc.’s place of business at 7500 Amsterdam Drive, Orlando, Florida
32832, and such other facility locations as PGT or its businesses may operate in
the Orlando, Florida area from time to time.”



--------------------------------------------------------------------------------

  4. Pricing and Payment (Section 4 of the Agreement).

Section 4(a) of the Agreement is amended and restated as follows: “The prices to
be paid by PGT for the Products are described in Schedule B to the Agreement, as
the same may be amended from time to time. In addition to the prices for the
Products, PGT will pay Supplier the energy and freight fuel surcharges and
stocked-Product picking fee agreed upon in writing between the Parties from time
to time. There shall be no changes in the terms and conditions of sale,
including pricing, except as the Parties agree upon in writing.”

The pricing provisions of Schedule B of the Agreement are hereby amended and
restated in the manner set forth on Schedule 1 to this Amendment. The provisions
addressing freight in Paragraph 4 of Schedule B of the Agreement are hereby
amended and restated in the manner set forth in Schedule 2 to this Amendment.
The energy surcharges and stocked-Product picking fee agreed upon by the Parties
are set forth on Schedule 2 to this Amendment.

Section 4(e) of the Agreement is amended and restated as follows: “Except for
the energy and freight fuel surcharges, stocked-Product picking fees and the 40
square feet size surcharge applicable to WinDoor, Inc. (Orlando Plant) that have
been agreed upon in writing between the Parties, no additional surcharges,
packaging, loading, handling fees or additional charges of any kind will be paid
by PGT without the prior written agreement of PGT’s Director of Supply Chain.”

 

  5. Purchase Orders (Section 5 of the Agreement).

The first sentence of Section 5(b) of the Agreement is amended and restated as
follows: “Each proposed purchase order shall contain specific instructions
regarding whether the shipment is to be delivered to PGT’s Nokomis Plant, Miami
Plant or Orlando Plant.”

Section 5(e) of the Agreement is amended and restated as follows: “Supplier will
keep a reserve supply of Products, in such quantities and types as may be agreed
upon from time to time by the Parties, to reduce lead times, which shall be
stored at Supplier’s Mooresville, NC plant and Ocala, Florida warehouse, or such
other locations as may be mutually agreed upon by the Parties (collectively, the
“Stocking Locations”). PGT and Supplier will review quarterly the mix, types and
quantities of Products at the Stocking Locations, to determine whether any
adjustments to the mix, types and quantities of stocked Products should be made.
PGT and Supplier agree to work together to reduce such quantities prior to the
Products becoming discontinued or slow-moving. PGT will be responsible for
purchasing all of the Products including related materials (e.g., cut glass)
kept at the Stocking Locations to the extent such items have been held (on a
first-in, first-out basis) for ninety (90) days, so long as PGT approved the
mix, types and quantities of Products at the Stocking Locations. The applicable
price for such Products is Supplier’s then applicable price to PGT for the
Products and the applicable price for materials is the then applicable price on
the price sheet between Cardinal FG and Cardinal CG, respectively, and PGT for
such materials.”



--------------------------------------------------------------------------------

  6. Delivery (Section 6 of the Agreement)

Section 6(e) of the Agreement is amended and restated as follows: “In Purchase
Orders, PGT shall specify whether Products are to be picked up by PGT or shipped
by Supplier via third party carrier. Products picked up by PGT shall be F.O.B.
Supplier’s dock. Products shipped via third party carrier shall be F.O.B. either
the Nokomis Plant, the Miami Plant or the Orlando Plant, as the relevant
delivery instructions from PGT specify. As applicable, Supplier will arrange for
and pay the third party carrier, but will then invoice PGT for the freight at
the agreed upon freight surcharge in effect at that time. The applicable freight
surcharge will be the only freight cost to PGT for Products shipped to PGT by
third party carriers. Risk of loss will pass at the specified F.O.B. point.
Certain other applicable terms respecting freight are set forth in Schedule B.”

 

  7. Lead Times. Lead times will be as set forth on Schedule 3 to this
Amendment, and shall be deemed to amend and restate the description of lead
times set forth in Schedule B to the Agreement.

 

  8. XCEL Edge Spacer. Supplier will provide to PGT’s Nokomis, Orlando and Miami
Plants the XCEL Edge black painted spacer (the “Spacer”) in the quantities
ordered by PGT from time to time, at the pricing described on Schedule 1 to this
Amendment. PGT will provide Supplier with ninety days prior written notice
before discontinuing its use of the Spacer.

 

  9. Incentive Program. The Parties agree that PGT shall be eligible to receive
certain incentive rebates from Supplier, based upon the total dollar amount of
Products purchased from Supplier by PGT, pursuant to the incentive program
described in Schedule 4 to this Amendment.

 

  10. No Product-Mix Penalties. Notwithstanding any prior agreement between PGT
and Supplier to the contrary, PGT shall not be required to pay any penalties or
other charges of any kind to Supplier due solely to the mix of stocked and
custom or other non-stocked Products ordered and/or purchased by PGT during any
prior years, or during any of the years remaining in the term of the Agreement.

 

  11. Conflicting Provisions. In the event of any conflict or inconsistency
between the terms of this Amendment and the original terms of the Agreement, the
language set forth in this Amendment and/or the schedules hereto shall be
controlling.

 

  12.

Entire Agreement; Amendments. This Amendment, including the schedules hereto,
when read together with the Agreement, and the schedules thereto, constitutes
the entire understanding and agreement between the Parties hereto regarding the
subject matters set forth in those documents, and supersedes all prior or
contemporaneous



--------------------------------------------------------------------------------

  negotiations, understandings and agreements, whether written or oral, about
such matters. The Agreement, as amended by this Amendment, cannot be further
amended except by a written amendment that specifically references the
Agreement, and that is signed by authorized representatives of both PGT and
Supplier.

 

  13. Modified and New Products. Prior to modifications of the Products or the
addition of new products under the Agreement per a request by PGT, Cardinal and
PGT shall review the applicable materials required, required processing, volumes
and lead times for initial production start-up and lead times applicable after
initial production start-up.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by persons authorized on their respective behalf, effective as of
the date set forth above.

 

PGT Industries, Inc. By:  

/s/ Jeffrey Jackson

Printed Name: Jeffrey Jackson Title: President and Chief Operating Officer CGI
Windows and Doors, Inc. By:  

/s/ Jeffrey Jackson

Printed Name: Jeffrey Jackson Title:   President and Chief Operating Officer
WinDoor, Inc. By:  

/s/ Jeffrey Jackson

Printed Name: Jeffrey Jackson Title: President and Chief Operating Officer
Cardinal LG Company By:  

/s/ Kyle Peterson

Printed Name: Kyle Peterson Title: